Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-7, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee et. Al. (US 20060283833 A1 hereinafter Lee).

Regarding claims 1 and 7, Lee teaches in Figs. 4-12 with associated text a method for manufacturing an array substrate, comprising steps of: providing a substrate;

forming an insulating layer 140 on the substrate (Fig. 8 paragraph [0072]); 
forming a semiconductor layer (154 and 164) on the substrate (Figs. 8 paragraph [0074]);
forming a second metal structure layer (173 and 175) on the semiconductor layer, wherein the second metal structure layer includes a first metal thin film layer 173q and a second metal thin film layer 173p sequentially formed on the semiconductor layer ((Fig. 11 paragraph [0075]) it is noted that the claim requires the films be formed in a sequence, that is not at the same time, but no particular sequence is specified the claim would not necessarily require for example that --the second metal thin film layer is formed after the first metal thin film layer--), and material of the second metal thin film layer is one or a combination of molybdenum, titanium and nickel (paragraph [0076]); and
etching the second metal structure layer with an electrolyte solution to form a patterned second metal structure layer () (Fig. 11 paragraph [0076]), wherein the patterned second metal structure layer includes a source 173 and a drain 175 (paragraph [0076]), etching using cell reaction, the first metal thin film layer, the second metal thin film layer, and the electrolyte solution form a primary cell, the second metal thin film layer is an anode (paragraph [0037]), and
in regards to claim 1 the electrolyte solution is a hydrogen peroxide-based etching solution (paragraphs [0037]-[0038] and [0076]).

	Regarding claim 5 and 12, Lee teaches the step of forming the patterned first metal structure layer on the substrate comprises steps:
sequentially forming a fourth metal thin film layer 124q, a fifth metal thin film layer 124p, and a sixth metal thin film layer 124r on the substrate to form the first metal structure layer (paragraph [0042]); and
etching the first metal structure layer with the electrolyte solution to form the
patterned first metal structure layer, wherein the fourth metal thin film layer, the fifth metal thin film layer (paragraph [0071]), and the electrolyte solution form a primary cell, the fourth metal thin film layer is an anode, the fifth metal thin film layer, the sixth metal thin film layer, and the electrolyte solution form a primary cell, and the sixth metal thin film layer is an anode (paragraphs [0037] and [0071]).

Regarding claim 6 and 15, Lee teaches the material of the first metal thin film layer is copper (paragraph [0034]).
Regarding claim 13, Lee teaches after the step of forming the patterned second metal structure layer, further comprising steps of:
forming a patterned protective layer 180 on the substrate, wherien the protective layer covers the second metal structure layer (Fig. 14, paragraphs [0078]-[0079]); and
forming a patterned pixel electrode layer 191 on the protective layer, wherein the pixel electrode layer is electrically connected to the drain (Fig. 2, paragraph [0080]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20150115264 A1 hereinafter Kato) and further in view of Lee.

	Regarding claims 1 and 7, Kato teaches in Figs. 6A-8B with associated text a method for manufacturing an array substrate, comprising steps of: providing a substrate;

forming an insulating layer 11 on the substrate (S9 Figs. 7A-7B); 
forming a semiconductor layer 12 on the substrate (S10 Figs. 7A-7B);
forming a second metal structure layer (13-15) on the semiconductor layer, wherein the second metal structure layer includes a first metal thin film layer 14 and a second metal thin film layer (13 or 15) sequentially formed on the semiconductor layer (S14 Figs. 8A-8B it is noted that the claim requires the films be formed in a sequence, that is not at the same time, but no particular sequence is specified the claim would not necessarily require for example that the second metal thin film layer is formed after the first metal thin film layer), and material of the second metal thin film layer is one or a combination of molybdenum, titanium and nickel (paragraph [0080] the material is mainly Mo so that Mo is a material of the second metal thin film layer the claim would not necessarily require that the second metal thin film layer consists of one or a combination of molybdenum, titanium and nickel); and
etching the second metal structure layer with an solution to form a patterned second metal structure layer (16-17) (S16 Figs. 8A-8B), wherein the patterned second metal structure layer includes a source 17 and a drain 16 (paragraph [0077]), and
in regards to claim 1 the solution is a hydrogen peroxide-based etching solution (paragraph [0081]).
	Kato does not specify the solution is an electrolyte solution and the etching is using cell reaction, the first metal thin film layer, the second metal thin film layer, and the electrolyte solution form a primary cell, the second metal thin film layer is an anode however Kato teaches the first metal thin film layer is copper and the second metal thin film layer is Molybdenum (S14 Fig. 8B).
	Lee discloses a method of etching a multilayer structure using a peroxide solution (paragraphs [0037]-[0038]) similar to that of Kato wherein the solution is an electrolyte solution (paragraph [0037]) and the etching is using cell reaction, a copper metal thin film layer, a molybdenum metal thin film layer, and the electrolyte solution form a primary cell, the molybdenum metal thin film layer is an anode (paragraphs [0037]-[0038]) so that using a similar solution in the method of Kato the solution would be an electrolyte solution and the etching would be using cell reaction, the first metal thin film layer, the second metal thin film layer, and the electrolyte solution form a primary cell, the second metal thin film layer is an anode.


	Regarding claims 2 and 8, Kato in view of Lee teaches the step of forming the second metal structure layer on the semiconductor layer comprises a step of:
sequentially forming a third metal thin film layer (one of 15 or 13 that is not the second metal thin film layer), the first metal thin film layer, and the second metal thin film layer on the semiconductor layer, by using a sputtering process, to form the second metal structure layer (Kato S14 Figs. 8A-8B paragraph [0077]); wherein in the step of etching the second metal structure layer with the electrolyte solution to form the patterned second metal structure layer, the first metal thin film layer, the third metal thin film layer, and the electrolyte solution form a primary cell, and the third metal thin film layer is an anode (Lee discloses the Mo layer acts as an anode in the etching process Lee paragraph [0037] so that the third metal thin film layer of Kato would act as an  anode).
	
	Regarding claims 3 and 9, Kato teaches a thickness of the second metal thin film layer (20 nm here it is interpreted to be 13 (paragraph [0078]) is smaller than a thickness of the third metal thin film layer (50 nm here it is interpreted to be 15 paragraph [0081])).

Regarding claims 5 and 12, Kato in view of Lee teaches the method for manufacturing the array substrate as claimed in claims 1 and 7, wherein the step of forming the patterned first metal structure layer on the substrate comprises steps:

etching the first metal structure layer with the electrolyte solution to form the
patterned first metal structure layer, wherein the fourth metal thin film layer, the fifth metal thin film layer (S4 Figs. 6A and 6B), and the electrolyte solution form a primary cell, the fourth metal thin film layer is an anode, the fifth metal thin film layer, the sixth metal thin film layer, and the electrolyte solution form a primary cell, and the sixth metal thin film layer is an anode (paragraphs [0037] and [0071]).
Kato does not specify the solution is an electrolyte solution and the electrolyte solution form a primary cell, the fourth metal thin film layer is an anode, the fifth metal thin film layer, the sixth metal thin film layer, and the electrolyte solution form a primary cell, and the sixth metal thin film layer is an anode however Kato teaches the fifth metal thin film layer is copper and the fourth and sixth metal thin film layers are Molybdenum (S2 Fig. 6B).
	Lee discloses a method of etching a multilayer structure using a peroxide solution (paragraphs [0037]-[0038]) similar to that of Kato wherein a solution is an electrolyte solution (paragraph [0037]) and the etching is using cell reaction, a copper metal thin film layer, a molybdenum metal thin film layer, and the electrolyte solution form a primary cell, the molybdenum metal thin film layer is an anode (paragraphs [0037]-[0038]) so that using a similar solution in the method of Kato the solution would be an electrolyte solution and the electrolyte solution would form a primary cell, the fourth metal thin film layer is an anode, the fifth metal thin film layer, the sixth metal thin film layer, and the electrolyte solution form a primary cell, and the sixth metal thin film layer is an anode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a solution causing a reaction similar to that of Lee in the method of Kato because according to Lee by using such a method the etching ratio between the two metals can be controlled according to the thickness of the two (paragraph [0037]) and the stack, including the underlying Mo layer and overlying Cu layer, can achieve a good etching profile (paragraph [0038]) so that such a method would be useful for controlling the etching profile in the method of Kato furthermore as the etching solution and materials etched are similar in the methods of Kato and Lee it would have been obvious to 

	Regarding claims 6 and 15, Kato teaches material of the first metal thin film layer is copper (paragraph [0079]).

Regarding claim 13, Lee teaches after the step of forming the patterned second metal structure layer, further comprising steps of:
forming a patterned protective layer 18 on the substrate, wherien the protective layer covers the second metal structure layer (Figs. 9A-9B) and
forming a patterned pixel electrode layer 20 on the protective layer, wherein the pixel electrode layer is electrically connected to the drain (Figs. 10A-10B).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Lee as applied to claims 2 and 8 and further in view of Wang et. Al. (US 20170033192 A1 hereinafter Wang).

Regarding claims 4 and 10, Kato in view of Lee teaches the method for manufacturing the array substrate according to claims 2 and 8, wherein
etching the second metal structure layer with the electrolyte solution to form the patterned second metal structure layer comprises steps of: 
forming a photoresist layer on the second metal structure layer (Kato S15 Fig. 8B paragraph [0081]); 
patterning the photoresist layer with a photomask (binary exposure mask paragraph [0081]) to at least form a first portion corresponding to a source deployment region and a drain deployment region of the second metal structure layer (paragraph [0081], Fig. 8A), and a second portion corresponding to a channel deployment region between the source deployment region and the drain deployment region, wherein a thickness of the first portion is greater than a thickness of the second portion;

ashing the patterned photoresist layer, thinning the first portion, removing the second portion, and exposing the channel deployment region of the second metal structure layer;
etching the preliminary patterned second metal structure layer with the electrolyte solution to at least form the source, the drain, and the channel between the source and the drain;
wherein in the step of etching the preliminary patterned second metal structure layer with the electrolyte solution, the first metal thin film layer, the second metal thin film layer, and the electrolyte solution form a primary cell, and the second metal thin film layer is an anode; and 
removing the photoresist layer (S17 Fig.8B).
Kato does not specify patterning the photoresist layer with the photomask to form a second portion corresponding to a channel deployment region between the source deployment region and the drain deployment region, wherein a thickness of the first portion is greater than a thickness of the second portion; etching the second metal structure layer with the electrolyte solution, by using the patterned photoresist layer as a mask, to form a preliminary patterned second metal structure layer;
ashing the patterned photoresist layer, thinning the first portion, removing the second portion, and exposing the channel deployment region of the second metal structure layer;
etching the preliminary patterned second metal structure layer with the electrolyte solution to at least form the source, the drain, and the channel between the source and the drain;
wherein in the step of etching the preliminary patterned second metal structure layer with the electrolyte solution, the first metal thin film layer, the second metal thin film layer, and the electrolyte solution form a primary cell, and the second metal thin film layer is an anode however Kato in view of Lee does teach the etching the second metal structure layer with the electrolyte solution, the first metal thin film layer, the second metal thin film layer, and the electrolyte solution form a primary cell, and the second metal thin film layer is an anode (Lee paragraph [0037]).
Wang teaches in Figs. 4(a)-4(c) a method similar to that of Kato comprising patterning a photoresist layer with a photomask to form a second portion corresponding to a channel deployment 
etching a second metal structure layer (101-102) with a solution, by using the patterned photoresist layer as a mask, to form a preliminary patterned second metal structure layer (paragraph [0051]);
ashing the patterned photoresist layer, thinning the first portion, removing the second portion, and exposing the channel deployment region of the second metal structure layer (paragraph [0051]);
etching the preliminary patterned second metal structure layer with the solution to at least form a source 241, a drain 242, and a channel between the source and the drain (paragraph [0051]) so that by using the masking steps as taught by Wang to carry out the etching of Kato in view of Lee the method would comprise patterning the photoresist layer with the photomask to form a second portion corresponding to a channel deployment region between the source deployment region and the drain deployment region, wherein a thickness of the first portion is greater than a thickness of the second portion; etching the second metal structure layer with the electrolyte solution, by using the patterned photoresist layer as a mask, to form a preliminary patterned second metal structure layer; ashing the patterned photoresist layer, thinning the first portion, removing the second portion, and exposing the channel deployment region of the second metal structure layer; etching the preliminary patterned second metal structure layer with the electrolyte solution to at least form the source, the drain, and the channel between the source and the drain; wherein in the step of etching the preliminary patterned second metal structure layer with the electrolyte solution, the first metal thin film layer, the second metal thin film layer, and the electrolyte solution form a primary cell, and the second metal thin film layer is an anode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to masking steps similar to those of Wang for carrying out the etching of Kato in view of Lee because according to Wang by using such a method manufacturing method adopts one masking process (paragraph [0054]) whereas other masking processes may require two masking steps (paragraph [0054]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Lee as applied to claim 7 and further in view of Ning et. Al. (US 20180212059 A1 hereinafter Ning).

Regarding claims 11, Kato in view of Lee teaches the method for manufacturing the array substrate according to claim 7.
Kato does not specify after the step of etching the second metal structure layer with the electrolyte solution, further comprising a step of etching the semiconductor layer with the electrolyte solution to form a patterned semiconductor layer.
Ning teaches in Figs. 2C-2E with associated text a method similar to that of Kato in view of Lee comprising after a step of etching the second metal structure layer 300 with a solution similar to that of Kato in view of Lee (hydrogen peroxide solution paragraph [0062]), further comprising a step of etching the semiconductor layer with the electrolyte solution to form a patterned semiconductor layer (Fig. 2E paragraph 0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a method similar to that of Ning for etching the semiconductor layer of Kato in view of Lee because according to Ning by using such a method the active layer 200' is formed using the etch stop layer 600 to prevent etching of the active layer 600 (paragraph [0064]) the method further includes a step of treating the etch stop layer 600 to improve the properties of the thin film transistor (paragraph [0064]).

Response to Arguments

Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Regarding the arguments on pages 7-8 layer 173p is relied upon for teaching the second metal thin film layer as the claim requires the films be formed in a sequence, that is not at the same time, but no particular sequence is specified the claim would not necessarily require for example that the second metal thin film layer is formed after the first metal thin film layer. Therefore Lee teaches the second metal structure layer includes a first metal thin film layer 173q and a second metal thin film layer 173p sequentially formed on the semiconductor lay and material of the second metal thin film layer is one or a combination of molybdenum, titanium and nickel.
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et. Al. (US 20080079006 A1) teaches a method in Fig. 2 with associated text relevant to the first 173q and second 173r metal thin films (paragraph [0064]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897